Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-29 are pending.
Claims 1-29 are rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
In the instant case, claims 1-14 are directed toward a method (i.e. process), claims 15-28 are directed towards a computing system (i.e. machine), and claim 29 is directed toward a non-transitory computer readable medium (i.e. manufacture). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A—Prong 1:
Independent claims 1, 15, and 29 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations of a certain method of organizing human activity but for the recitation of generic computer components. 
Claim 1 recites: “A method comprising: receiving, by a computing system comprising processing circuitry and a storage medium, episode data for an episode stored by a medical device of a patient, wherein the episode data comprises a cardiac electrogram; categorizing, by the computing system, the episode into one category of a plurality of categories based on the episode data, the plurality of categories comprising at least a first category and a second category; selecting, by the computing system, one review workflow from a plurality of review workflows based on the category, each of the plurality of categories associated with a respective one of the plurality of review workflows; selecting, by the computing system, at least one first reviewer for the episode based on the selected review workflow; providing, by the computing system, the episode data to the at least one first reviewer; receiving, by the computing system, at least one first annotation of the episode by the at least one first reviewer, the at least one first annotation based on the provided episode data; determining, by the computing system, whether to provide the episode data to a second reviewer based on the selected review workflow; determining, by the computing system, whether to include the episode in an arrhythmia episode report based on the selected review workflow and the at least one first annotation; and outputting, by the computing system, the arrhythmia episode report to a user”.
The limitations of receiving episode data, categorizing the episode into one category, selecting one review workflow, selecting at least one first review, providing the episode data to the at least one first review, determining whether to provide the episode data to a second reviewer, determining whether to include episode data in an arrhythmia episode report, and outputting the arrhythmia episode report to a user, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of receiving, categorizing, selecting, providing, determining, and outputting, which is properly interpreted as a “personal behavior’), e.g. see MPEP 2106. 04(aN2). Any limitations net identified above as part of the abstract idea are deemed “additional elements” and will be discussed in further detail below.  
Further, the abstract idea of claims 15 and 29 are identical as the abstract idea of claim 1. This limitation, given the broadest reasonable interpretation, also falls under the abstract idea of a certain method of organizing human activity because it recites managing personal behavior or relationships or interactions between people. 
Dependent claims 2-14 and 16-28 include other limitations, as well as specific step of data to be processed, received, and applied, but these only serve to further limit the abstract idea and do not add and additional elements, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 15, and 29. However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A—Prong 2:
Claims 1-29 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
Amount to mere instructions to apply an exception—for example, the recitation of “computing system”, “processing circuitry”, “storage medium”, “machine learning”, “computing system”, “machine annotation”, “medical device”, and “non-transitory computer readable medium”, which amount to merely invoking a computer as a tool to perform the abstract idea, e.g. see FIG. 1, [0014]-[0015], and [0023], of the present specification, and see further MPEP 2106.05(f); 
Generally linking the abstract idea to a particular technological environment or field of use, for example, “receiving, by the computing system comprising processing circuitry and a storage medium”, “categorizing, by the computing”, “selecting, by the computing system”, “providing, by the computing system”, “determining, by the computing system”, and “outputting, by the computing system”, which amounts to limiting the abstract idea to the field of …/the environment of computers, see MPEP 2106.05(h); and/or
Merely acquiring information for further analysis by the system and the particular manner of acquisition is not described or shown to be important, for example, “receiving… episode data”, which amounts to insignificant extra-solution activity in the form of mere data gathering because it merely functions tangentially to the main idea of the invention and serves only to bring in the data necessary for the inventions main analysis, see MPEP 2106.05(g).
Additionally, dependent claims 2-14 and 16-28 include other limitations, but as stated above, the limitations recited by these claims do not include any additional elements beyond those already recited in independent claims 1, 15, and 29, and hence also do not integrate the aforementioned abstract idea into a practical application.
Step 2B:
The claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea.
Dependent claims 2-14 and 16-28 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent claims 1, 15, and 29, and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above. Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, claims 1-29 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered. Regarding the 35 U.S.C. 101 Rejection, Applicant argues the abstract idea is integrated into a practical application under Step 2A Prong 2. Examiner respectfully disagrees. The steps of receiving, categorizing, selecting, providing, determining, and outputting are all performed by a computing system, which is merely linking/applying the abstract idea to generic computer tools. Merely linking the abstract idea to a computer tool does not integrate the judicial exception into a practical application. Therefore, the claims are not patent eligible under 35 U.S.C. 101.
 Regarding the 35 U.S.C. 103 Rejection, Examiner finds Applicant’s arguments persuasive. Dong et al. (US 20100280841 A1) teaches a portion of episode data is displayed for a user along with a portion of characterization data for a particular arrhythmia episode. Further Dong discloses a user reviewing to either confirm or dispute the characterization data. Dong does not disclose the characterization data being review by a second review, suggest determining whether to provide the episode data to a second review, and determining whether a review is to review characterization data based on a selected workflow. The second closes prior art, Gottesman et al. (US 20060247709 A1) teaches defining an order data transmission are listed for review. Gottesman does not teach determining whether a review is to review characterization data based on a selected workflow. Therefore, the 35 U.S.C. 103 Rejection is withdrawn.
Conclusion
This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798 and email is Rachael.Stone@USPTO.gov (email preferred).  The examiner can normally be reached on Monday-Thursday 9 AM - 5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 331-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686                       


/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686